Case 2:20-cv-08223-VBF-PVC Document 23-6 Filed 01/25/21 Page 1 of 2 Page ID #:162



    1
    2
    3
    4
    5
    6
    7
    8                         UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10
   11   VAMPIRE FAMILY BRANDS, LLC                     Case No. 2:20-cv-08223-VBF-PVC
   12                             Plaintiff,           [PROPOSED] ORDER
                                                       GRANTING DEFENDANT’S
   13         vs.                                      MOTION TO DISMISS FOR
                                                       LACK OF PERSONAL
   14   S.C. CRAMELE RECAS, S.A., TRI-                 JURISDICTION OR,
        VIN IMPORTS, INC. and DOES 1 - 20              ALTERNATIVELY, FOR
   15                                                  FAILURE TO STATE A CLAIM
                                  Defendants.
   16
   17
   18
   19
   20        [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO
   21                       DISMISS PLAINTIFF’S COMPLAINT
   22         Defendant Tri-Vin Imports, Inc. moved to dismiss Plaintiff Vampire Family
   23   Brands, LLC’s Complaint under Federal Rules of Civil Procedure 8(a)(2), 12(b)(2)
   24   and 12(b)(6). The Court has reviewed the moving, opposition and reply papers and
   25   considered all arguments raised at the hearing on the Motion, and holds that the
   26   Court lacks personal jurisdiction and the Complaint fails to state a claim for
   27   tortious interference with contractual relations (Count III), trademark infringement
   28   and related trademark violations (Counts IV & V), and unfair competition (Counts

                                                 -1-
               [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
          Case 2:20-cv-08223-VBF-PVC Document 23-6 Filed 01/25/21 Page 2 of 2 Page ID #:163



                      1   VI & VII). After considering the submissions and arguments, the Court hereby
                      2   GRANTS Defendant’s motion and DISMISSES the complaint with prejudice.
                      3         SO ORDERED.
                      4
                      5   Dated: __________________                   ______________________________
                                                                      Honorable Valerie B. Fairbank
                      6                                               United States District Judge
                      7
                      8
                      9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
1225042/55884381v.1


                                                                -2-
                                 [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
